Reasons for Allowance

1.	Examiner has reviewed and considered Applicants amendment of 06/16/22, And after further consideration and searching juxtaposed prior art claims 1 – 3, 5 – 12 and 14 – 18 is in condition for Allowance.

The following is an Examiner’s statement of reasons for allowance. 
The prior art of record does not teach or fairly suggest at least:

“…controlling, by the power conversion system, the energy storage system to disconnect from high voltage when a current operating status of the energy storage system allows a program upgrade;
detecting, by the battery management system, status of the high voltage connection of
the energy storage system;
receiving a notification sent by the battery management system indicating completion
of disconnecting the energy storage system from the high voltage; 
detecting a type of a to-be-upgraded node in the to-be-upgraded file: 
sending the to-be-upgraded file to the battery management system, wherein the battery management system performs the program upgrade to the to-be-upgraded node energy-storage system according to the type of the to-be-upgraded node by using the to-be-upgraded file…”, as best illustrated by FIG.3 and 4, and in such a manner as recited in independent claims 1, and 10.
Therefore, claims 1 – 3, 5 – 12 and 14 – 18 are in condition for allowance.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Chuck O Kendall/
Primary Examiner, Art Unit 2192